DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on December 1, 2021.  Claims 1-15 are pending.  Claims 1, 7, 10 and 11 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2009/0251990 to Preissler
Claims 1, 2, 5-7, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Preissler.
With respect to independent claims 1 and 7, Preissler discloses emitting a first ultrasonic signal to a ground area below the motor vehicle; receiving a second ultrasonic signal from the ground area (see paragraph [0016]:  a small part of the emitted ultrasonic signals according to arrow 21 are reflected from ground surface 20 back to ultrasonic sensor 3', or to one of the adjacent ultrasonic sensors 3.); and 
detecting an object in the ground area by a control unit on the basis of the emitted and/or the received ultrasonic signals, wherein the first ultrasonic signal is emitted by a first ultrasonic sensor of the ultrasonic sensor device and wherein the first ultrasonic signal is reflected at a road surface in the ground area and is received as the second ultrasonic signal by a second ultrasonic sensor of the ultrasonic sensor device, and wherein the object is detected by the control unit on the basis of a proportion of the second ultrasonic signal that is received by the second ultrasonic sensor with respect to the first ultrasonic signal (see paragraph [0016]: Due to the very flat angle of incidence of the ultrasound beam on ground surface 20, a large part of the incident ultrasonic waves are reflected away from vehicle 1. However, due to irregularities in ground surface 20, which are almost always present on standard roadway surfaces such as asphalt, a small part of the emitted ultrasonic signals according to arrow 21 are reflected from ground surface 20 back to ultrasonic sensor 3', or to one of the adjacent ultrasonic sensors 3.).  
With respect to dependent claim 2, Preissler discloses wherein the object is detected from the proportion of the second ultrasonic signal received by the second ultrasonic sensor while the motor vehicle is at a standstill (see paragraph [0017]: the measurement can take place in such a way that ultrasonic sensor 3' sends out an ultrasonic signal and is subsequently switched into a receive mode, so that it can itself receive the ultrasonic signal that it emitted. In another operating mode, the additional ultrasonic sensors 3 are switched into a receive operating mode in order to, receive the ultrasonic signal emitted by ultrasonic sensor 3'.).  
Preissler discloses wherein an intensity of the second ultrasonic signal is determined after stopping the motor vehicle and compared with a predetermined reference intensity to detect the object (see paragraph [0024]:  three different reflected ground echo signals are shown in the representation according to FIG. 4. From first signal 51 to second signal 52 to third signal 53, the signals increase in their intensity. First signal 51 is detected only if there is a lowering of the sensitivity level to level 45. Second signal 52 is recognized only if there is a smoothing of the level to a standard value corresponding to sensitivity curve 42. Third signal 53 is strong enough that it always exceeds normal sensitivity level 42. FIG. 4 depicts reflections, which run fairly regularly, of the emitted sound signal. The signal can also have a structure that is irregular throughout due to partly irregular scatter at very small scatter centers. For the determination of whether an incoming signal is received, it is sufficient for a correspondingly prespecified threshold to be exceeded at least one time during the signal reception; this threshold must be sufficiently large to enable separation of an actual reflected signal from a background noise that is always present.).  
With respect to dependent claim 6, Preissler discloses wherein the first ultrasonic sensor and the second ultrasonic sensor are controlled at predetermined times for cleaning a respective membrane of the ultrasonic sensors (see paragraphs [0015] and [0020]:  Control unit 6 controls the emission of ultrasonic signals by ultrasonic sensors 3, 3', 4. The ultrasonic sensors each have for example a piezoelement that electrically excites a membrane to emit ultrasonic waves. The ultrasonic waves are reflected by an obstacle that may be situated in the vicinity of the vehicle and are reflected back to the ultrasonic sensors. Control unit 6 can switch ultrasonic sensors 3, 3', 4 into a receive mode. In receive mode, the reflected ultrasonic waves excite the membrane of the ultrasonic sensors to vibration. This vibration can be converted into electrical signals via the piezoelement. These electrical signals are evaluated either in ultrasonic sensors 3, 3', 4 or in control unit 6.  The membrane is excited to vibration for a prespecified time. Startup and decay times of the vibration are not taken into account in the representation according to FIG. 3. In order 
With respect to dependent claim 9, Preissler discloses wherein the ultrasonic sensor device comprises at least one environment ultrasonic sensor for detecting a surrounding area of the motor vehicle, wherein the ultrasonic sensor device comprises a switching device for connecting the at least one first ultrasonic sensor and the at least one second ultrasonic sensor to the control unit or the at least one environment ultrasonic sensor to the control unit (see paragraphs [0004], [0015] and [0017]:  In this way, it is easily possible to test the functioning of the ultrasonic sensor, because a testing of the ultrasonic sensor, at least in order to find out whether it is sending out an ultrasonic signal, is possible even if no obstacle suitable for producing a reflected signal is situated in the vicinity of the vehicle.  Control unit 6 can switch ultrasonic sensors 3, 3', 4 into a receive mode.  The measurement can take place in such a way that ultrasonic sensor 3' sends out an ultrasonic signal and is subsequently switched into a receive mode, so that it can itself receive the ultrasonic signal that it emitted. In another operating mode, the additional ultrasonic sensors 3 are switched into a receive operating mode in order to, receive the ultrasonic signal emitted by ultrasonic sensor 3'.).  
With respect to dependent claims 10 and 11, Preissler discloses a driver assistance system for a motor vehicle with an ultrasonic sensor device according to claim 7, wherein the driver assistance system issues a warning to a driver of the motor vehicle depending on the object detected in the ground area (see paragraph [0006]: The driver then also knows that he will be reliably warned of obstacles in the vicinity of the vehicle. If functioning of the ultrasonic sensor is not established, a warning is preferably outputted to the driver.).  



Allowable Subject Matter
Claims 3, 4, 8 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661